Advisory Action - Attachment
Claim Rejections - 35 USC § 101
The Applicant argues the present claims are not directed to a “mental process” because they cannot be practically performed in the mind.  The Examiner respectfully disagrees.  The Examiner respectfully submits that the PEG (Patent Eligibility Guidelines) of January 2019 recite that the test is not that they ARE performed in the mind, but that they CAN be practically performed in the mind or even with a pen and paper. Claim 1 of the present claims recite determining a risk score of an eye disease for a user comprising: obtaining a first eye-mediated physiological parameter indicative of a first eye-mediated perception or behaviour of the user, obtaining a second eye-mediated physiological parameter indicative of a second eye-mediated perception or behaviour of the user is provided, and a risk score determining step, during which the risk score of eye disease is determined based on the first eye-mediated physiological parameter and on the second eye-mediated physiological parameter.  The Examiner submits the eye-mediated physiological parameters may be chosen among the list of tests consisting of the determination of the transient pupil response, the determination of the latency to constriction, the determination of the constriction amplitude, the determination of the post illumination state, the determination of the pupil diameter after light offset, the determination of the phasic pupil response, the determination of the rod recovery on dark adaptation, the determination of the cone recovery on dark adaptation, the determination of the flicker detection threshold (paragraph 63 of the published specification), which may be measured by the a physician examination.

Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  

The Applicant argues the present claims provide a practical application to the abstract idea as it achieves the technological improvement of detecting early AMD diseases based on measures parameters.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The Applicant argues the combination of Palczewski and Henriksen fails to teach or suggest all the features of the independent claims, specifically the newly added features of “obtaining, by the processing circuitry, life profile data relative to at least one parameter of a life profile of the user, the life profile data relating to professional situation of the user and/or a personal situation of the user and/or a living place of the user and/or health history of the user and/or a health history of a family of the user and/or food habits of the user and/or physical activity habits of the user and/or rhythm of life of the user”. The Examiner respectfully disagrees.  The Examiner respectfully submits Palczewski discloses a comparative database may be stratified based on stratification criteria including dark adaptation status, risk factors, and demographic factors which include the risk factors of age, smoking status, body mass index, and status, and demographic factors including lens density, gender, and ethnicity (column 9, lines 31 – 48), where the risk factors disclose a health history of the user, as well as a personal situation of a user.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626